DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 7/6/2021:
Claims 9-21 are pending in the current application.  Claims 9, 13, and 17 are amended and Claims 1-8 are cancelled.
The previous double patenting rejections over conflicting cases US Patent 10,003,066 and US Patent 10,340,496 are withdrawn in light of the submitted terminal disclaimer.  See below.
The previous prior art rejections are overcome in light of the amendment.
Terminal Disclaimer
The terminal disclaimer filed on7/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,003,066 and US Patent 10,340,496 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 9-21 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 9-21.
	Independent Claims 9, 13, and 17 recite a connecting pole for a rechargeable battery wherein the pole has an inner wall, wherein the entirety of the inner wall has a smooth surface, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729